Case 8:19-cv-02297-TJS Document 1 Filed 08/08/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND TRUSTEES OF THE
INTERNATIONAL TRAINING FUND

8000 Corporate Drive

Landover, MD 20785,

Plaintiffs,

VS. Civil Action No.:
PUGET SOUND FIRE PROTECTION, INC.
2820 Oakes Avenue, Suite D

Everett, WA 98201

Serve: Karen A. Meinhold, Registered Agent
2820 Oakes Avenue, Suite D
Everett, WA 98201

Ne mee ee ee ee ee ee ae es ae es es

Defendant.

COMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

Jurisdiction
1. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement Income Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action
for breach of a Collective Bargaining Agreement between an employer and a labor organization
representing employees in an industry affecting commerce and an action to collect contributions

due to employee benefit plans under the terms of the Collective Bargaining Agreement.
Case 8:19-cv-02297-TJS Document 1 Filed 08/08/19 Page 2 of 6

Parties

2 Plaintiffs National Automatic Sprinkler Industry Welfare Fund, National
Automatic Sprinkler Industry Pension Fund, Sprinkler Industry Supplemental Pension Fund and
the International Training Fund (hereinafter "NASI Funds") are multiemployer employee benefit
plans as that term is defined in Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3). Plaintiff
Funds are established and maintained according to the provisions of the Restated Agreements and
Declarations of Trust establishing the NASI Funds (hereinafter “Trust Agreements”) and the
Collective Bargaining Agreement between Road Sprinkler Fitters Local Union No. 699 (hereinafter
referred to as “the union”) and the Defendant. The NASI Funds are administered at 8000 Corporate
Drive, Landover, Maryland 20785.

3. Defendant Puget Sound Fire Protection, Inc. is a corporation existing under the laws
of the State of Washington with offices located in Washington. Defendant transacts business in the
State of Washington as a contractor or subcontractor in the sprinkler industry and all times herein
was an "employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the
Labor-Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9),
(11), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the
Multi-Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

COUNT I

4, Defendant entered into a Collective Bargaining Agreement with the union
establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters
employed by the Defendant.

5. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the

Plaintiff Funds certain sums of money for each hour worked by employees of Defendant covered by

the Collective Bargaining Agreement.
Case 8:19-cv-02297-TJS Document 1 Filed 08/08/19 Page 3 of 6

6. Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of April 2017 through the present.

i Defendant is bound to the Trust Agreements and the Guidelines for Participation in
the NASI Funds (hereinafter “Guidelines”).

8. Defendant has failed to make contributions in the amount of $94,913.68 due to
Plaintiff Funds for the months of October 2019, January 2019, February 2019 and April 2019
through June 2019 (see attached breakdown attached hereto as Exhibit A). Pursuant to the terms of
the Collective Bargaining Agreement, Defendant is obligated to submit report forms and pay
contributions owed to Plaintiff Funds.

9, Defendant has overpaid contributions owed to the Plaintiff Funds on behalf of its
sprinkler fitter’s employees for work performed during the months of April 2017, June 2017 and
February 2019 resulting in a credit balance of $10,756.16.

10. Defendant’s contributions owed on behalf of its sprinkler fitter employees for the
months of June 2017 and October 2018 through March 2019 were paid late. The specific
amounts paid and the date in which the Defendant's contributions were received by the NASI
Funds are set forth on the attached breakdown (Exhibit A).

11. Defendant's contributions owed on behalf of its sprinkler fitter employees for the
months of April through June 2019 are late.

12, The Trust Agreements and the Guidelines provide that an employer who fails to pay
the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

(1) If payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed.
Case 8:19-cv-02297-TJS Document 1 Filed 08/08/19 Page 4 of 6

(2) An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the

15th of the month following the month in which payment was
due.

13. Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount
of $69,681.38 in liquidated damages assessed on the late contributions for the months of June 2017
and October 2018 through June 2019, plus interest at the rate provided in 29 U.S.C. Section
1132(g) from the date of delinquency to the date of payment.

WHEREFORE, in Count I, Plaintiff Funds pray judgment as follows:

A. In the amount of $84,157.52 for contributions due for work performed in October
2018, January 2019, February 2019 and April 2019 through June 2019, plus costs, interest, and

reasonable attorneys' fees, pursuant to 29 U.S.C. § 1132(g).

B. In the amount of $69,681.38 for liquidated damages assessed on the late
contributions for the months of June 2017 and October 2018 through June 2019, plus costs,

interest, and reasonable attorneys’ fees, pursuant to 29 U.S.C. § 1132(g).

CG. For all contributions and liquidated damages which become due subsequent to the
filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys' fees,

pursuant to 29 U.S.C. § 1132(g).
Case 8:19-cv-02297-TJS Document 1 Filed 08/08/19 Page 5 of 6

DD. For such further relief as the Court may deem appropriate.
Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 — telephone

(202) 362-2640 — facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682

330691_1
Case 8:19-cv-02297-TJS Document 1 Filed 08/08/19 Page 6 of 6

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1132(h) this 8th day of August, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W, Gilligan

330691_1
